Marston, C. J.,
dissenting. I have been unable to concur with my brethren in this case. If anything is settled beyond dispute, it is that the right of imposing taxes and the manner of levying and collecting the same are matters exclusively within the power of the Legislature, and the tax payer has no constitutional right to a trial at law as a condition precedent to a sale of his property as a means of enforcing payment of the tax.
Every man is presumed, nay bound, to know the law. The owner of real property situate in this State knows that the State derives its revenue principally from an imposition of taxes upon real estate, and that a prompt collection thereof is absolutely essential to the maintenance of the honor— indeed of the life of the commonwealth. He also knows that the law has given him an opportunity to appear in person or by an agent and examine, and if necessary have corrected, the assessed value of his lands. He farther knows that taxes for various purposes will be spread upon the roll, which will then be placed in the hands of a public officer for collection; and that if not paid by a stated time the lands will be sold therefor on a day certain, after public notice of such sale shall *573have been given; and that if not redeemed within a prescribed period the purchaser will receive a deed of such lands from the State. He also knows that from the time the roll is placed in the hands of the proper officer for collection of the taxes assessed thereon, up to the time when a deed maybe given, a period of about twenty months, he may pay or tender the whole or such part or portion of the taxes as were legally assessed against his lands, with the legal costs and charges, and by so' doing thereby fully protect himself against all illegal exactions. With full knowledge of all such facts, of the law and of his right to thus protect himself, and that it is not only his legal but moral duty to contribute to the support of the government which protects him in the right and enjoyment of the property so assessed, by at least paying all legal taxes, he neglects or wilfully refuses to pay even them and permits his property to be sold at a public and prima, facie valid sale, in reliance upon his ability to show that a fraction of the taxes were illegal and thus defeat the whole, — it is clear that under such circumstances the delinquent tax payer has no equitable considerations favorable to relief.
I am aware that some courts have gone very far — indeed have been astute — in finding defects under which tax deeds could be declared void, and especially has this been so where any part of the tax, however small, was found excessive or illegal. How far such decisions should be followed, in the absence of legislation such as we now have under consideration, is immaterial in the present case. The strong, and it seems to me the only sound argument, worthy of consideration, which can be presented against the validity of this act is that advanced by my brother Cooley, touching the method of selling the land.
To my mind this is not of so much force in view of the actual practice, which I think should not be overlooked. It is but rare indeed that less than the entire tract is sold for the taxes assessed thereon, without any reference to the value of the land or the amount of the taxes; and this is because of the supposed worthlessness of tax titles, few being willing to *574bid at such sales and they largely as a matter of speculation. In the next place the great bulk of the tax usually is valid, so that the illegal portion could have affected the quantity of land sold in but the slightest if indeed in any important degree.
In view of the knowledge which the owner has relating to the assessment of taxes; of his opportunities to appear and be heard; to pay such part as may be legal; and of the consequences of a refusal, why should he not be bound when he stands by and permits a sale and conveyance to be made ? Where a party is brought into a court which has jurisdiction over the subject matter, and there permits a judgment to be rendered against him, and a sale of his property to be made in satisfaction thereof, he could not afterwards come in and have such sale set aside, because illegal claims were included in the judgment. A remedjr is given the party and if he fails to pursue it, he is concluded, and yet even in such cases, courts frequently give relief, if applied for in season, on condition that the proper amount is paid or stands as a valid claim.
It may, however, be said that the State is selling the lands of an individual upon a claim a portion of which is illegal and that this it has no power to do. This is true to the extent that a part of the amount for which the land was sold was not a proper charge, but the owner permits the sale to be made with the intention of not simply protecting himself against an illegal exaction, but farther to cheat the government out of its legal proportion of the same claim. Why in tax matters should the rights of the citizen be superior to those of the government? But it is the duty of the government to have the law observed in the assessment and collection of its taxes; this is undoubtedly true, but the government must work through imperfect human agencies, and it is equally the duty of the land owner to pay what has been legally assessed. Here are corresponding rights, duties and obligations. The Legislature has endeavored to give the owner of real estate full and ample opportunity to protect himself, but at the same time insisting that he must respect the rights of the government, and it is only upon his neglect or refusal to *575respect this latter right that his property is sold as a mode of enforcing obedience.
Is this beyond the power of the Legislature ? I think not. In Sears v. Cottrell 5 Mich. 251, it was held that the Legislature had a constitutional right to authorize one man’s property to be seized and sold for the taxes of any other person in whose possession it was found, and the only redress allowed was an action against the person for whose taxes it was sold which, in ease of his insolvency, rendered the remedy one of questionable value. In such a ease the party is deprived of his property to satisfy a claim which he is under neither a legal nor a moral obligation to pay. Without discussing this question at any greater length I am of opinion that the fact that a part of the taxes for which lands were sold was illegal should not render the sale and conveyance void; that the owner of the land, with full knowledge of the remedy afforded him, and not thinking proper to avail himself thereof, ought not afterwards, under the guise of protection, to be absolved from the payment of what legally and justly belonged to the State. A strict enforcement of this law can injure none, while it will be of incalculable benefit to the government, and for these reasons I am of opinion that the statute should be sustained.
In reference to the question of interest, but without expressing any opinion upon the effect thereof, I concur in what has been said by my brethren.
Under section 1036 of the Compiled Laws, any person interested could pay returned taxes at any time up to September 20th next preceding the time appointed for sale of the lands, with interest thereon at the rate of 15 per cent, per annum from the first day of February next after the assessment; provided, that on all taxes remaining unpaid on the first day of June next after the same were assessed, the interest should be computed at the rate of 30 per cent, per annum from February 1st. This section has since been amended and the rate reduced.
After a sale of the lands, owners thereof or of any interest therein, could redeem at any time previous to the thirtieth *576day of September succeeding the sale, by paying the taxes for which their lands were sold with interest thereon at the rate of fifty per cent, per annum, of which interest one-half went to the State and the other half to the purchaser at the tax sale. § 1059. The interest in all such cases was computed from the day of the sale up to the end of the current quarter of the year limited for redemption. § 1060. Section 1059 has also been amended and the rate reduced.
Now without attempting to follow up this legislation, it is well settled that a penalty is thus imposed under the guise of interest. F. & P. M. Ry. v. County Treas. 32 Mich. 260.
It has been said that this question of interest is one altogether within the power of the Legislature, limited in amount only by the wisdom and discretion of that department. If this is so, then there is no legal limit, to the amount of the penalty that may be imposed, and in the light of §§ 1059 and 1060 it can hardly be said the discretion is one not likely to be abused.
But let us see whether the matter is one so clearly within the power and unlimited discretion of the Legislature. The right of the Legislature to establish a general and uniform rate of interest will not be questioned, but under no circumstances can this be recognized as such. It fluctuates; the rate fixed at a certain percentage is, at a future day certain, increased, and such increase made to refer back over past time, and also to be computed to cover a fixed period of which but the merest fraction may have arrived. What good reason there can be for this last provision is somewhat difficult to discover. It .is certainly no encouragement to a prompt payment; the default of a day is punished as severely as the one of months. Interest usually is supposed to cease running on payment of a past-due debt, but this provision is based upon no such maxim. It is therefore but a penalty pure and simple.
Penalties are usually imposed as a punishment, and are supposed to bear some relation to the wrongful act done or omitted, and the circumstances attending the same. Here there is no such discrimination; the penalty is not imposed *577to discourage fraud, or designed to operate as a check thereou. The man who wilfully refuses to pay his taxes, although abundantly able, is punished no more severely than he who has failed through inadvertence' or inability, however caused; •and the same is true as to minors and others who are entitled to and usually receive lenity and protection during their disability.
This penalty is arbitrarily imposed, largely for the benefit of private individuals, and the person against whom it is imposed has no opportxmity given him to appear in any way •and contest it. There is no judicial determination that a penalty has been incurred, and where a sale has been had there is not even the semblance of notice, or any act except computation of the amount by a ministerial officer. Nor is there even a pretense that the State thereafter has the slightest interest in the question of payment or non-payment by redemption or otherwise, as the risks after a sale and purchase by a third party are purely private in their nature and of no concern to the State. The certainty of a reasonable interest to the purchaser, with a probability, if not redeemed, of acquiring title to the lands, should be to him sufficient encouragement and protection. Nor can this penalty be considered as a part of the tax. If it could be so considered it would still be open to fatal objections. The essential requisite of all taxation reqiiires it to be for public purposes, and whether we consider this penalty as payable to the State or to individuals, it is lacking in this respect.
Respectable authorities will be found in support of the views above expressed. See Scammon v. Chicago 44 Ill;. 269 ; Wauwatosa v. Gunyon 25 Wis. 271; Cooley on Taxation p. 313, and cases cited.